DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 18, 27, 34, 38, and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claims under discussion is the inclusion of “transmitting, to the network device, the random access message based at least in part on a time duration of a transmission gap between an ending time of the random access preamble and a starting time of the random access payload, the time duration of the transmission gap being based at least in part on the configuration of the random access channel resources, and the starting time of the random access payload being based at least in part on the time duration of the transmission gap” for claim 1 as the prior art of record in stand-alone form nor in combination read into the disclosed claim. The closes reference WO2020154886A1 to Li discloses Random access channel structure design but does not addresses the transmission message based in part on a time duration of a transmission gap. Further searches and new added references disclose configuration of transmission gaps as disclosed by US-20190159179-A1 to Liu, but does read into the configuration at least in part of the due to the random access resources. Additionally, the starting time being based partially on the time duration of the transmission gap features that are silent on references cited such as US-20200100286-A1 to Xu discloses the assignment of resources independent of gap between transmissions which is an alternate to the disclosed claims and thus it does not read into the disclosed claims on this application. Claims 27 receives similar treatment as claim 1. Claim 18 and 34 are allowed as they include “transmitting, to the network device, the random access message based at least in part on a time duration of a transmission gap between an ending time of the random access preamble and a starting time of the random access payload, the time duration of the transmission gap being based at least in part on the configuration of the random access channel resources, and the starting time of the random access payload being based at least in part on the time duration of the transmission gap” for claim 1 as the prior art of record in stand-alone form nor in combination read into the disclosed claim. The closes reference WO2020154886A1 to Li discloses Random access channel structure design but does not addresses the transmission message based in part on a time duration of a transmission gap. Further searches and new added references disclose configuration of transmission gaps as disclosed by US-20190159179-A1 to Liu, but does read into the configuration at least in part of the due to the random access resources. Additionally, the starting time being based partially on the time duration of the transmission gap features that are silent on references cited such as US-20200100286-A1 to Xu discloses the assignment of resources independent of gap between transmissions which is an alternate to the disclosed claims and thus it does not read into the disclosed claims on this application. Claims 38 and 43 receive similar treatment as claims 1 and 18 respectively.
Claims 2-14, 16, 17, 19-24, 26, 28-33, 35-37, 39-42, and 44-49 are allowable as they depend from an allowable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476